Name: Council Regulation (ECSC, EEC, Euratom) No 2426/91 of 29 July 1991 amending Regulation No 422/67/EEC-5/67/Euratom determining the emoluments of the President and Members of the Commission, the President, Judges, Advocates- General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance and Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the Members of the Court of Auditors
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 Avis juridique important|31991R2426Council Regulation (ECSC, EEC, Euratom) No 2426/91 of 29 July 1991 amending Regulation No 422/67/EEC-5/67/Euratom determining the emoluments of the President and Members of the Commission, the President, Judges, Advocates- General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance and Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the Members of the Court of Auditors Official Journal L 222 , 10/08/1991 P. 0001 - 0003 Finnish special edition: Chapter 1 Volume 2 P. 0140 Swedish special edition: Chapter 1 Volume 2 P. 0140 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2426/91 of 29 July 1991 amending Regulation No 422/67/EEC-5/67/Euratom determining the emoluments of the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance and Regulation (EEC, Euratom, ECSC) No 2290/77 determining the emoluments of the Members of the Court of AuditorsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 6 thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78c thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Whereas it is appropriate to amend certain provisions of the Regulations determining the emoluments of the Members of the Commission, the Court of Justice, the Court of First Instance and the Court of Auditors, particularly in order to clarify the conditions under which the said Members are entitled to the benefits of the social security scheme provided for in the Staff Regulations of Officials of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 1. Article 11 of Regulation No 422/67/EEC-5/67/Euratom (1) as last amended by Regulation (Euratom, ECSC, EEC) No 3911/90 (2) shall be replaced by the following: 'Article 11 Members of the Commission or of the Court shall be entitled to sickness, occupational disease, industrial accident and birth and death benefits under the social security scheme provided for in the Staff Regulations of Officials of the European Communities. The first paragraph shall also apply to former Members of the Commission or of the Court who benefit either under the pension scheme provided for in Article 8 or under the transitional allowance provided for in Article 7 or under the disability pension scheme provided for in Article 10. However, the social security scheme provided for in the Staff Regulations of Officials of the European Communities shall not apply to risks already covered by another social security scheme under which the former Member of the Commission or of the Court may be eligible for benefits of the same nature and of the same level. Nevertheless, a former Member of the Commission or of the Court who has held office at least until the age of 60 or is entitled to benefit under the disability pension scheme provided for in Article 10 shall continue to be entitled without restriction to sickness benefits under the scheme provided for in the Staff Regulations. If he is not in receipt of the transitional allowance provided for in Article 7 and is not entitled to benefit under either the pension scheme provided for in Article 8 or the disability pension scheme provided for in Article 10, the former Member of the Commission or the Court shall be obliged to pay half the contributions necessary to cover such risks. The contributions shall be calculated on the basis of the last transitional allowance, adjusted to take account of successive adaptations. A former Member of the Commission or of the Court who has ceased to hold office before the age of 60 and who, at the end of the period during which he is in receipt of the transitional allowance provided for in Article 7, is not entitled to benefit under either the pension scheme provided for in Article 8 or the disability pension scheme provided for in Article 10 may continue to qualify for the cover provided for in the second and third paragraphs of this Article, provided that he does not engage in any gainful occupation enabling him to be covered by another public sickness insurance scheme. He must then pay the full amount of the contributions necessary for the cover provided for in Article 72 (1) of the Staff Regulations of Officials of the European Communities. The contributions shall be calculated on the basis of the last transitional allowance, adjusted to take account of successive adaptations.' 2. Article 12 of Regulation (EEC, Euratom, ECSC) No 2290/77 (3) as last amended by Regulation (Euratom, ECSC, EEC) No 3822/81 (4) shall be replaced by the following: 'Article 12 Members of the Court of Auditors shall be entitled to sickness, occupational disease, industrial accident and birth and death benefits under the social security scheme provided for in the Staff Regulations of Officials of the European Communities. The first paragraph shall also apply to former Members of the Court of Auditors who benefit either under the pension scheme provided for in Article 9 or under the transitional allowance provided for in Article 8 or under the disability pension scheme provided for in Article 11. However, the social security scheme provided for in the Staff Regulations of Officials of the European Communities shall not apply to risks already covered by another social security scheme under which the former Member of the Court of Auditors may be eligible for benefits of the same nature and of the same level. Nevertheless, a former Member of the Court of Auditors who has held office at least until the age of 60 or is entitled to benefit under the disability pension scheme provided for in Article 11 shall continue to be entitled without restriction to sickness benefits under the scheme provided for in the Staff Regulations of Officials of the European Communities. If he is not in receipt of the transitional allowance provided for in Article 8 and is not entitled to benefit under either the pension scheme provided for in Article 9 or the disability pension scheme provided for in Article 11, the former Member of the Court of Auditors shall be obliged to pay half the contributions necessary to cover such risks. The contributions shall be calculated on the basis of the last transitional allowance, adjusted to take account of successive adaptations. A former Member of the Commission or of the Court who has ceased to hold office before the age of 60 and who, at the end of the period during which he is in receipt of the transitional allowance provided for in Article 8, is not entitled to benefit under either the pension scheme provided for in Article 9 or the disability pension scheme provided for in Article 11 may continue to qualify for the cover provided for in the second and third paragraphs of this Article, provided that he does not engage in any gainful occupation enabling him to be covered by another public sickness insurance scheme. He must then pay the full amount of the contributions necessary for the cover provided for in Article 72 (1) of the Staff Regulations of Officials of the European Communities. The contributions shall be calculated on the basis of the last transitional allowance, adjusted to take account of successive adaptations.' Article 2 1. The following paragraph is hereby added to Article 15 of Regulation No 422/67/EEC-5/67/Euratom: '8. The widow and dependent children of a Member or former Member of the Commission or of the Court shall be entitled to sickness benefits under the social security scheme provided for in the Staff Regulations of Officials of the European Communities if they are not eligible for benefits of the same nature and of the same level under another social security scheme.' 2. The following paragraph is hereby added to Article 16 of Regulation (EEC, Euratom, ECSC) No 2290/77: '8. The widow and dependent children of a Member or former Member of the Court of Auditors shall be entitled to sickness benefits under the social security scheme provided for in the Staff Regulations of Officials of the European Communities if they are not eligible for benefits of the same nature and of the same level under another social security scheme.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 12 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No 187, 8. 8. 1967, p. 1. (2) OJ No L 375, 31. 12. 1990, p. 1. (3) OJ No L 268, 20. 10. 1977, p. 1. (4) OJ No L 386, 31. 12. 1981, p. 4.